Citation Nr: 0806346	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  05-07 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for genital warts.

2.  Entitlement to an increased (compensable) rating from an 
original grant of service connection for nephrolithiasis. 

3.  Entitlement to an increased (compensable) rating from an 
original grant of service connection for a scar, residuals of 
Cesarean Section.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel
INTRODUCTION

The veteran served on active duty from June 1997 to June 
2001.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston Salem, North Carolina.

In April 2005, the veteran withdrew her request for a 
hearing. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

2.  The claims file does not include a current medical 
diagnosis of genital warts.

3.  Nephrolithiasis is not manifested by recurrent stone 
formation requiring either diet therapy; drug therapy; or 
invasive or non-invasive procedures more than two times per 
year; or an occasional attack of colic, not infected and not 
requiring catheter drainage.

4.  The service-connected Cesarean Section scar is 
objectively characterized as well healed and non-tender, 
stable, less than six square inches, and has not resulted in 
limitation of function of the abdomen.


CONCLUSIONS OF LAW

1.  Service connection for genital warts is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2007). 

2.  The criteria for an initial compensable disability 
evaluation for the veteran's service-connected 
nephrolithiasis have not been met.  §§ 1155, 5103, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. Part 4, including § 4.7 and 
Codes 7508, 7509 (2007).

3.  The criteria for an initial compensable evaluation for a 
Cesarean Section scar are not met.  38 U.S.C.A. §§ 1155, 
5103, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 4.118, 
Diagnostic Codes 7801-7805 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in May 2004 and August 2005.  Those letters notified 
the veteran of VA's responsibilities in obtaining information 
to assist the veteran in completing her claim, identified the 
veteran's duties in obtaining information and evidence to 
substantiate her claim, and requested that the veteran send 
in any evidence in her possession that would support her 
claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The record does not reflect that the veteran was 
provided with such notice.  However, as the Board's decision 
herein denies the appellant's claims, no disability rating or 
effective date is being assigned; there is accordingly no 
possibility of prejudice to the appellant under the notice 
requirements of Dingess/Hartman.  

For a higher ratings claim, § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 
30, 2008).  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation--e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6.

In this case, the Board is aware that the May 2004 and August 
2005 VCAA letters do not contain the level of specificity set 
forth in Vazquez-Flores.  However, the Board does not find 
that any such procedural defect constitutes prejudicial error 
in this case because of evidence of actual knowledge on the 
part of the veteran and other documentation in the claims 
file reflecting such notification that a reasonable person 
could be expected to understand what was needed to 
substantiate the claim.  See Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  Moreover, the clinical evidence 
demonstrates that the veteran's service connected Caesarian 
Section scar and nephrolithiasis are essentially 
asymptomatic.  

The veteran has been made aware of the information and 
evidence necessary to substantiate her claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Clearly, from 
submissions by and on behalf of the veteran, she is fully 
conversant with the legal requirements in this case.  Thus, 
the content of these letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.    

Factual Background

The veteran was seen for a kidney stone in November 1999, and 
the stone was extracted without complication.  The veteran 
underwent a lithotripsy in September 2000 for removal of two 
kidney stones.  In May 2001, she presented with complaints of 
back pain and pain at urination.  The examiner noted a 
history of kidney stones and further testing was performed to 
rule out nephrolithiasis.  She was discharged on crutches.  
Thereafter, she was assessed in June 2001 and further 
evaluation was deemed unnecessary.  The genitourinary system 
was assessed as normal on her separation examination.

Service treatment records reflect the veteran delivered a 
baby in June 1999 by Cesarean Section.  While some redness 
was noted at the surgical site initially, the incision looked 
good without drainage several weeks thereafter.  In August 
1999, the veteran reported pain at the incision site when 
shooting in the prone position; the pain was considered 
temporary and the veteran was instructed not to shoot prone 
for four weeks.  The veteran's separation examination 
reported a history of Cesarean Section without evidence of 
any sequelae.   

The veteran was treated with liquid nitrogen for condyloma 
accuminata in February 2001.  No pertinent pathology was 
appreciated on her separation examination in June 2001.  

The veteran underwent a VA fee-basis physical examination in 
June 2005.  The veteran reported a history of kidney stones; 
there were no problems urinating; there were no symptoms and 
did not require any procedures.  She had not been 
hospitalized in the prior 12 months and was not on dialysis.  
There was no functional impairment clinically identified.  On 
physical examination, there was a level scar at the supra 
pubic, measuring about 22 centimeters by .3 centimeters.  
There was no tenderness, disfigurement, ulceration, 
adherence, instability, tissue loss, keloid formation, 
hypopigmentation, hyperpigmentation and limitation of motion.  
There were no signs of skin disease present.  The diagnosis 
was healed suprapubic scar.  Subjectively, the veteran 
reported pain at the scar but, objectively, the scar was 
healed.  The examiner did not give any diagnosis for genital 
warts because the disorder had resolved.  Blood pressure 
readings were: 118/70, 114/72, and 116/84. 

Treatment reports from the Camp LeJuene Naval Hospital were 
received in April 2006, which included assorted treatment 
records, all of which were negative for treatment for the 
veteran's Cesarean Scar and/or for kidney stones.  The 
records were also negative for genital warts.  See e.g. 
February 19, 2004 Treatment record. 

The veteran was afforded another QTC examination on March 19, 
2007.  She reported a urinary frequency at six times at 
intervals of one to two hours and none at night.  She denied 
any other symptoms.  Diagnosis was nephrolithiasis, currently 
asymptomatic.  Her blood pressure was 102/70 sitting, 98/68, 
standing, and 104/68 supine.  On physical examination of the 
skin, the C-section scar was noted.  There was no tenderness, 
disfigurement, ulceration, adherence, instability, 
inflammation, edema, tissue loss, keloid formation, 
hypopigmentation or abnormal texture.  A residual C-section 
scar was diagnosed.

Service Connection 

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110, 1131.  

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  Each disorder for 
which a veteran seeks service connection must be considered 
on the basis of evidence, including that shown by service 
records, other medical records, and pertinent medical and lay 
evidence.  Id. 

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).    

In this case, although the veteran received treatment for 
genital warts during service, there was no reoccurrence and 
no residuals were noted during the July 2005 VA fee-basis 
medical examination.  As noted above, a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Even where there is evidence of an injury or disease 
in service, there must be a present disability resulting from 
that disease or injury.  See Degmetich v. Brown, 104 F.3d 
1328, 1332 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  In this case, condyloma accuminata was 
treated in service; however, post-service, there has been no 
recurrence.  Accordingly, this claim must be denied.  See 
Rabideau, supra; see also Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998).

Increased Rating

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  The higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  While lost time from work related to a 
disability may enter into the evaluation, the rating schedule 
is "considered adequate to compensate for considerable loss 
of working time from exacerbations proportionate" with the 
severity of the disability.  38 C.F.R. § 4.1.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "Court") has held that, in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999). 

In adjudicating the increased rating claim, the Board 
determines whether (1) the weight of the evidence supports 
the claim, or (2) the weight of the "positive" evidence in 
favor of the claim is in relative balance with the weight of 
the "negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 



Nephrolithiasis

The veteran's nephrolithiasis is evaluated according to the 
following criteria:

750
8
Nephrolithiasis:

Rate as hydronephrosis, except for recurrent stone 
formation requiring one or more of the following: 
1.	diet therapy 
2.	drug therapy 
invasive or non-invasive procedures more than two 
times/year 
3
0
38 C.F.R. § 4.115b, Diagnostic Code 7508 (2007)

750
9
Hydronephrosis:

Severe; Rate as renal dysfunction.

Frequent attacks of colic, requiring catheter drainage
2
0

Only an occasional attack of colic, not infected and 
not requiring catheter drainage
1
0

Diseases of the genitourinary system generally result in 
disabilities related to renal or voiding dysfunctions, 
infections, or a combination of these. The following section 
provides descriptions of various levels of disability in each 
of these symptom areas. Where diagnostic codes refer the 
decisionmaker to these specific areas of dysfunction, only 
the predominant area of dysfunction shall be considered for 
rating purposes. Since the areas of dysfunction described 
below do not cover all symptoms resulting from genitourinary 
diseases, specific diagnoses may include a description of 
symptoms assigned to that diagnosis.

Renal dysfunction:
Ratin
g
Albumin constant or recurring with hyaline and granular 
casts or red blood cells; or, transient or slight edema 
or hypertension at least 10 percent disabling under 
diagnostic code 7101
30
Albumin and casts with history of acute nephritis; or, 
hypertension non-compensable under diagnostic code 7101
0
38 C.F.R. § 4.115a (2007)

Post service records do not indicate a recurrence of the 
kidney stones.  In both VA fee-basis medical examinations 
performed in 2005 and 2007, the veteran indicated that she 
was asymptomatic.  The clinical evidence does not demonstrate 
manifestations of recurrent stone formation requiring either 
diet therapy; drug therapy; or invasive or non-invasive 
procedures more than two times per year; or an occasional 
attack of colic, not infected and not requiring catheter 
drainage at any time during the pendency of the appeal.  
Further, she does not suffer from hypertension.  Accordingly, 
the criteria for a compensable evaluation is not demonstrated 
or approximated

Cesarean Section Scar

The veteran's C-Section scar is evaluated according to the 
following criteria:  

7801
Scars, other than head, face, or neck, that are 
deep or that cause limited motion: 
Rating
 
Area or areas exceeding 144 square inches (929 
sq.cm.).
40
 
Area or areas exceeding 72 square inches (465 
sq. cm.).
30
 
Area or areas exceeding 12 square inches (77 
sq. cm.).
20
 
Area or areas exceeding 6 square inches (39 sq. 
cm.).
10
Note (1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with Sec. 4.25 of this part. 
Note (2): A deep scar is one associated with underlying soft 
tissue damage.
38 C.F.R. § 4.118, Diagnostic Code 7801 (2007)

780
2
Scars, other than head, face, or neck, that are 
superficial and that do not cause limited motion:
Rating
 
Area or areas of 144 square inches (929 sq. cm.) 
or greater
10
 
Note (1): Scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces 
of extremities or trunk, will be separately rated and 
combined in accordance with Sec. 4.25 of this part.
 
Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.
38 C.F.R. § 4.118, Diagnostic Code 7802 (2007)

780
3
Scars, superficial, unstable
1
0
 
Note (1): An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin 
over the scar.
 
 
Note (2): A superficial scar is one not associated 
with underlying soft tissue damage.
 
38 C.F.R. § 4.118, Diagnostic Code 7803 (2007)

780
4
Scars, superficial, painful on examination
1
0
 
Note (1): A superficial scar is one not associated 
with underlying soft tissue damage. 
 
 
Note (2): In this case, a 10-percent evaluation will 
be assigned for a scar on the tip of a finger or toe 
even though amputation of the part would not warrant a 
compensable evaluation. (See Sec. 4.68 of this part on 
the amputation rule.) 
 
38 C.F.R. § 4.118, Diagnostic Code 7804 (2007)

780
5
Scars, other; 
 
Rate on limitation of function of affected part.
38 C.F.R. § 4.118, Diagnostic Code 7805 (2007)

The service-connected C-section scar is objectively 
characterized as well healed and non-tender, stable, less 
than six square inches, and has not resulted in limitation of 
function of the abdomen at any time during the pendency of 
the appeal.  Accordingly, the requirements for a compensable 
evaluation are not demonstrated or approximated.   

Finally, the Board finds that the disabilities are not so 
unusual or exceptional as to render impractical the 
application of the regular schedular standards at any time 
during the pendency of the initial evaluation period.  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board notes 
that the veteran's kidney stones and Cesarean section scar 
have not necessitated frequent periods of hospitalization and 
there is no objective evidence that it has resulted in marked 
interference with her employment.  

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claims.  


ORDER

Service connection for genital warts is denied.  

Entitlement to increased (compensable) evaluation for 
nephrolithiasis is denied. 

Entitlement to increased (compensable) evaluation for a 
Cesarean Section scar is denied. 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


